Third District Court of Appeal
                               State of Florida

                         Opinion filed October 10, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D17-2306
                           Lower Tribunal No. 17-441
                              ________________


                              M. F., a juvenile,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Angelica D.
Zayas, Judge.

     Carlos J. Martinez, Public Defender, and Susan S. Lerner, Assistant Public
Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Michael W. Mervine, Assistant
Attorney General, for appellee.


Before SALTER, FERNANDEZ, and LOGUE, JJ.

      LOGUE, J.
        The juvenile defendant argues on appeal that the trial court erred by not

finding procedural prejudice when it conducted a Richardson1 hearing to address

an alleged discovery violation by the State. The trial court initially ruled that the

State had inadvertently committed a discovery violation by not producing the

property receipt for evidence which had been impounded at the scene. However,

the transcript of the adjudicatory hearing demonstrates that after a subsequent

sidebar conference, the court determined that the “document was provided in

discovery. So there’s no violation.” The ruling that no violation occurred moots

any inquiry into whether there was procedural prejudice.

        Affirmed.




1   Richardson v. State, 246 So. 2d 771 (Fla. 1971).

                                           2